The opinion of the court was delivered by
Bennett, J.
The agreement to give further time upon the note now in suit, upon the consideration that the defendant would pay a given sum upon another note, then also due, is nudum pactum. It was doing no more, and indeed I may say less, than what the defendant was then under obligation to do, It is quite clear that a naked agreement, without consideration, cannot have the effect to postpone the right to-sue on a cause of action, then complete.
The objection, insisted upon in the county court, that the note in question was not the individual note of the defendant, — has been properly abandoned as unsound. I do not find that the note is made a part of the bill of exceptions, and consequently there is no such question properly before the court. The plaintiff's counsel, however, in their brief, have furnished a copy. The note is, “We, in behalf of the first Methodist Episcopal Society in Middlebury, promise, &c.,” and is signed by the defendants in the usual form, without any additions. As no evidence was put into the case, showing that there was such a society, whose existence was recognized by the laws,— that the defendants were the agents and had power to bind such society, — ror that the note was given for the debt of the society, — it is very clear that this note, at least prima facie, if not conclusively, must be taken as the note of the defendants, upon which they have personally bound themselves.
The judgment of the county court is affirmed.